December 9, 1971

Honorable J. C. Dlngwall        Opinion No.M-1014
State Highway Engineer
Texas Highway Department        Re:   To what extent are part-time
Austin, Texas 78701                   monthly and hourly employees
                                      of the Texas Highway Depart-
                                      ment entitled to fringe
                                      benefits, such as vacation,
                                      sick leave, hol'idaysand
Dear   Mr.   Dingwall:                group Insurance?
          In your recent letter requesting an opinion you state
the following:
            "There are certain categories of our work that
       can be efficiently performed by part-time employees.
       To benefit young people trying to get an education,
       we generally employ students to do this work, with
       usual time running about 20 hours per week. We
       have between two and three hundred In the various
       Districts and Divisions.
            "It has been our practice over the years to
       grant vacation time consistent with the Appropria-
       tion Bills on a percentage basls.for the time
       worked. We have not granted sick leave with pay,
       holidays with pay, nor does the Department partici-
       pate in the Group Health Insurance premiums for this
       class of employee. Many of these part-time em-
       ployees work irregular hours and work shifts.
       Regular full-time hourly employees are granted
       exactly the same benefits as those granted to
       regular full-time monthly employees.
            "We would like your advice as to the authority
       of the Department to follow such a policy. The
       wording In the last paragraph of Article V, Section
       6, page v-35, of S.B. 11 causes us some concern In
       this matter, as it pertains to paid holidays. The
       wording has been changed from previous Appropriation
       Bills."
              Section 1, subdlvislon f, of Article V of the General
                                 -4946-
.    ’




    Hon. J. C. Dingwall, page 2      (M-1014)



    Appropriation Act for the current fiscal year (S.B. 11, Acts
    62nd Leg..,R.S. 1971, as amended by S.B. 7, 1st C.S. of the same
    Leg., at,p. V-30) reads as follows:
              "f . PART-TIME EMPLOYEES. Regular full-time
         positions paid out of funds appropriated for
         'salaries of classified positions' may also be
         filled by part-time employees. In computing
         the salaries of these employees, the rates of
         pay shall be proportional to the rates autho-
         rized for full-time classified employment. It Is
         further provided that part-time employees as
         described in this subsection shall be subdect to
         all of the provisions of this Section." (Emphasis
         added.)
              Section 1, subdivision g , of Article V of the Act reads:
              "g . HOURLY EMPLOYEES. It Is the Intent of the
         Legislature that hourly employees shall receive per
         hour rate Increases proportionate to those provided
         In this Act for full-time salaried classified em-
         ployees." (at p. V-30).
              Subdivision c of Sec. 6 of Article V (p. V-34) reads,
    in its relevant portion:
              "Holidays for State employees for each year
         covered by this Act shall be only those specified
         as follows: . . .
              11. . .11

              We hold that this latter provision covers all State
    employees, Irrespective of whether they are regular full-time
    or part-time employees, both of whom are paid.out of the funds
    referred to in subdivision f (supra), or whether they are hourly
    wage workers as are specifically covered by the last paragraph
    of this subdivision c, which reads as follows:
              "Hourly wage workers shall receive the same
         hol%days, with pay, as that given employees on a
         regular monthly basis." (at P. V-35).
              Our opinion Is that the policy you have heretofore
    followed must be altered in view of Sec. 6, supra, to allow
    part-time employees the same holidays, with pay, as are given
    employees on a regular monthly basis.
                                  -4947 -
Hon. J. C. Dingwall, page 3 (M-1014)


                      SUMMARY
         The General AppropriationAct for the current
    fiscal year (S.B. 11, Act8 62nd Leg., R.S. 1971 ,
    as amended by S.B. 7, 1st C.S. of the e::meLeg.1
    authorizes the Texas Highway Department to grant
    vacation time consistent with the provisions of
    the Act on a percentagebasis for the time worked;
    to grant regular full-time hourly employees the
    same benefits as those granted to regular full-
    time monthly employees; and to give hourl$and
    part-time employees the same holidays, with pay,
    as those received by employees on a regular
    monthly basis.             4
                              V&y truly yours,
                             f !_;!!;,; -4
                                        (p:,‘A.7
                                            , & ,;lz-
                             “eRAWFC@&. MiiTIN
                              Attordey ffeneralof Texas
                                  ti
Prepared by Jack Sparks
Assistant Attorney General
APPROVED:
OPINION COUKITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
James Quick
Ivan 'Williams
Bob Lattlmore
John Banks
SAM MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                           -4g48-